     Case 1:20-cv-00690-TJM-CFH Document 24-2 Filed 07/28/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF NEW YORK



 NOVARTIS PHARMA AG, NOVARTIS
 PHARMACEUTICALS CORPORATION, and                  Civil Action No.: 1:20-cv-00690 (TJM-CFH)
 NOVARTIS TECHNOLOGY LLC,

               Plaintiffs,
                                                   JURY TRIAL DEMANDED
       v.

 REGENERON PHARMACEUTICALS, INC.,

               Defendant.



       AFFIDAVIT IN SUPPORT OF UNOPPOSED MOTION TO STAY PURSUANT
                           TO 28 U.S.C. § 1659

      Anish Desai, being duly sworn, deposes and says:

1.    I am an attorney at Weil, Gotshal & Manges LLP, counsel for Defendant Regeneron
      Pharmaceuticals, Inc. (“Regeneron”).

2.    I am a member in good standing of the state bar of New York, the U.S. District Court for
      the Northern District of New York, the U.S. Court of Appeals for the District of Columbia,
      the U.S. Court of Appeals for the Federal Circuit, the U.S. District Court for the Eastern
      District of Texas, and the United States Patent and Trademark Office.

3.    I submit this affidavit in support of the Motion to Stay Pursuant to 28 U.S.C. § 1659.

4.    Plaintiffs Novartis Pharma AG, Novartis Pharmaceuticals Corporation, and Novartis
      Technology LLC (collectively, “Novartis”) filed this action against Defendant Regeneron
      Pharmaceuticals, Inc. (“Regeneron”) on June 19, 2020, alleging infringement solely of U.S.
      Patent No. 9,220,631 (“the ’631 patent”).

5.    Also on June 19, 2020, Novartis filed a Complaint in the U.S. International Trade
      Commission (“ITC”), requesting that the ITC institute an investigation against Regeneron
      under Section 337 of the Tariff Act of 1930, as amended.

6.    In the ITC complaint, Novartis asserted infringement against Regeneron of the same ’631
      patent that is at issue in this case.
      Case 1:20-cv-00690-TJM-CFH Document 24-2 Filed 07/28/20 Page 2 of 2




7.     On July 21, 2020, the ITC issued a Notice of Institution of Investigation Re Certain Pre-
       filled Syringes for Intravitreal Injection and Components Thereof, Investigation No. 337-
       TA-1207 (“ITC Proceeding”).

8.     Pursuant to 19 C.F.R. § 210.10(b), the ITC Proceeding was instituted by publication of the
       Notice of Institution in the Federal Register on July 27, 2020. Exhibit A, Federal Register,
       Vol. 85, No. 144 at 45,227-45,228.

9.     The ITC Proceeding involves the same Defendant as this civil action. See id. at 45,228.

10.    Novartis alleges infringement of only the ’631 patent in both the ITC Proceeding and this
       civil action. Id.

11.    This motion is filed within thirty days of Regeneron being named as a respondent in the
       ITC Proceeding.

12.    Counsel for Regeneron communicated with Novartis’s counsel regarding the relief
       requested herein. Novartis stated that it does not oppose this motion.

I, Anish Desai, declare under penalty of perjury that the foregoing is true and correct.



 Dated: July 28, 2020                                  /s/ Anish Desai
                                                       Anish Desai (Bar Roll No. 701945)




                                                 2
